Broyles, C. J.
In a criminal case where upon the trial the defendant makes a statement to the jury which is in direct conflict with the evidence for the State, and where the statement, if believed by the jury, would demand an acquittal, it is reversible error for the judge, even in the absence of a written request, to fail to instruct the jury that they may believe the statement in preference to the sworn testimony in the case. Bullard v. State, 31 Ga. App. 559 (121 S. E. 130), and eit.
Under the above-stated ruling and the facts of the instant case, the court erred in its charge to the jury and in refusing to grant a new trial.

Judgment reversed.


Luke and Bloodworih, JJ., concur.